Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 8, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2012/0248557; previously cited, hereinafter, Liu) in view of Annunziata et al. (US 2019/0207099; previously cited, hereinafter, Annunziata) and Toh et al. (US 2016/0111629; previously cited, hereinafter, Toh).
Regarding claim 8, Liu discloses: a semiconductor device (Figs. 4-10), comprising:
a magnetic tunneling junction ( MTJ) 10b (Fig. 6G, ¶ [0032]) on a substrate 26 (Fig. 4, ¶ [0032]), wherein the MTJ 10b (Fig. 6G) comprises: 
a pinned layer 18 (Fig. 6G) on a bottom electrode layer 22 (Fig. 6G); 
a barrier layer 16 (Fig. 6G) on the pinned layer 18 (Fig. 6G), wherein the barrier layer comprises a U-shape (Fig. 6G, ¶ [0040]: “may have a U-shaped or cup shaped structure”); 
a free layer 14 (Fig. 6G) on the barrier layer 16; 
a top electrode 12 (Fig. 6G) layer on the free layer 14 (Fig. 6G); and 
	a spacer 48 (Fig. 6G, ¶ [0033]-[0035]) around the MTJ 10b (Fig. 6G), wherein the top surfaces of the barrier layer 16 (Fig. 6G) and the spacer are coplanar.  
Thus, Liu discloses all the limitations of the claim with the exception of disclosing: wherein a sidewall of the barrier layer is aligned with a sidewall of the pinned layer; and wherein the top electrode contacts top surfaces of the spacer and the barrier layer directly.  However, Annunziata discloses an analogous semiconductor device (Fig. 10, ¶ [0033]), including 
Thus, the combination of Liu and Annunziata disclose the all the limitations of claim 8, with the exception of disclosing: wherein the top electrode contacts top surfaces of the spacer and the barrier layer directly.  However, Toh discloses an analogous device (Fig. 5), including wherein the top electrode 121a (Fig. 5) contacts top surfaces of the spacer 110 (Fig. 5) and the barrier layer 118 (Fig. 5) directly.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teaching of Toh, and form the top electrode to directly contact top surfaces of the spacer and the barrier layer, because such a modification of would have been considered a substitution of art recognized equivalent structures (Liu: Figs. 9-10, Toh: Figs. 4-5), for the purpose of increasing the contact area of the top electrode, and improving the adhesion between the top electrode and the other layers of the memory device.

wherein the top electrode layer 12 (Fig. 4) contacts the barrier layer directly 16 (Fig. 4); and
wherein the barrier layer 16 (Fig. 4) comprises: a first vertical portion and a second vertical portion (Fig. 4: vertical portions of barrier 16 on the left and right side of free layer 14) adjacent to two sides of the free layer 14 (Fig. 4); and a horizontal portion connecting the first vertical portion and the second vertical portion (Fig. 4: horizontal portion of barrier 16 which is below the bottom surface of free layer 14); and
wherein each of the first vertical portion and the second vertical portion are aligned with edges of the pinned layer 18 (Fig. 6G: in the modified device of Liu in view of Annunziata, the spacer would surround the entire MTJ stack 10b, including layers 16 and 18, and thus, the vertical portions of the tunnel barrier layer would be aligned with the pinned layer 18).
	
	Regarding claim 15, Liu discloses a semiconductor device (Figs. 7-10), comprising:
a magnetic tunneling junction ( MTJ) 10b (Fig. 7) on a substrate 26 (Fig. 7, ¶ [0033]-[0034]), wherein the MTJ 107 (Fig. 7) comprises: 
a pinned layer 18 (Fig. 7) on a bottom electrode layer 22 (Fig. 7); 
a barrier layer 16 (Fig. 7) on the pinned layer 22 (Fig. 7); 
a free layer 14 (Fig. 7) on the barrier layer 16; and 
a top electrode 12 (Fig. 7) layer on the free layer 14 (Fig. 7) and

Thus, Liu discloses all the limitations of the claim with the exception of disclosing: wherein a sidewall of the barrier layer is aligned with a sidewall of the pinned layer; and a thickness of the free layer on the pinned layer is greater than a thickness of the free layer on the spacer.  However, Annunziata discloses an analogous semiconductor device (Fig. 10, ¶ [0033]), including a magnetic tunnel junction (MTJ) stack 402 (Fig. 10), wherein a sidewall of the barrier layer 408 (Fig. 10, ¶ [0028]) is aligned with a sidewall of the pinned layer 404 (¶ [0028]-[0029]); and wherein the spacer 902 (Fig. 10) surrounds the entire MTJ stack 402 (Fig. 10), including the barrier layer 408 (Fig. 10), the pinned layer 404 (Fig. 10), and the free layer 406 (Fig. 10).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effecting filing of the claimed invention, to combine the teachings of Liu and Annunziata, and form the spacer of Liu 48 (Fig. 6G) around all the layers of the MTJ stack 10b (Fig. 6G), such that the sidewall of the barrier layer is aligned with the sidewall of the pinned layer, for the purpose of reducing edge damage (Liu: ¶ [0014]) and protecting the entire MTJ stack (Annunziata: ¶ [0033]). 
Thus, the combination of Liu and Annunziata disclose the all the limitations of claim 15, with the exception of disclosing: wherein a thickness of the free layer on the pinned layer is greater than a thickness of the free layer on the spacer.  However, Toh discloses an analogous device (Fig. 10), including wherein a thickness of the free layer 218 (Fig. 10) in the center (Fig. 10) is greater than a thickness of the free layer 218 (Fig. 10) at the edges (Fig. 10).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to 
Regarding claim 18, Liu does not explicitly disclose wherein the free layer comprises a T-shape.  However, in the embodiment of Fig. 9, Liu discloses a free layer 14 (Fig. 9) which extends vertically, and in the embodiment of Fig. 10, Liu discloses a free layer 14 (Fig. 10) which extends horizontally (Fig. 10).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings, in the embodiments of Figs. 9 and 10 of Liu, to form a free layer with T-shape, because such a modification would have obvious to try for the purpose of optimizing the reliability of the device. Furthermore, regarding the limitation of a “T-shape” it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art, when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claims 19-20, Liu further discloses: wherein the barrier layer comprises: 
a first vertical portion and a second vertical portion (Fig. 7: vertical portions of barrier 16 on the left and right side of free layer 14) adjacent to two sides of the free layer 14 (Fig. 7); 
a first horizontal portion (Fig. 7: the top horizontal portion of barrier layer 16 which is formed over the left spacer 48) connecting the first vertical portion (Fig. 7); 
a second horizontal portion (Fig. 7: the top horizontal portion of barrier layer 16 which is formed over the right spacer 48) connecting the second vertical portion (Fig. 7); and 
horizontal portion of barrier 16 which is below the bottom surface of free layer 14) connecting the first vertical portion and the second vertical portion (Fig. 7); and 
wherein the first horizontal portion and the second horizontal portion are extended to contact the top surface of the spacer 48 (Fig. 7: top horizontal portions of the barrier layer 16 contact the top surface of the spacer 48).

Claims 9-11 and 16-17 are rejected under 35 U.S.C. 103 as being obvious over Liu (US 2020/0136015; cited above) in view of Annunziata (US 2019/0207099; cited above) and Toh (US 2016/0111629; cited above), as applied to the claims 8 and 15 above, respectively, and further in view of Sandhu et al. (US 2002/0105035; previously cited, hereinafter, Sandhu).
Regarding claims 9 and 16, the combination of Liu in view of Annunziata and Toh, discloses the device of claims 8 and 15, respectively, as set forth above.  However, the combination does not disclose wherein the device further comprises: a first inter-metal dielectric (IMD) layer on the substrate; a metal interconnection in the first IMD layer; the MTJ on the metal interconnection; and a second IMD layer on the first IMD layer and around the spacer.  However, Sandhu discloses an analogous semiconductor device (Fig. 4), comprising: a magnetic tunneling junction ( MTJ) 34 (Fig. 4, ¶ [0020]) on a substrate 10, 11 (Fig. 4, ¶ [0019]), wherein the MTJ 34 (Fig. 4) comprises: a pinned layer 20 (Fig. 4, ¶ [0024]), a barrier layer 22 (Fig. 4, ¶ [0026]) on the pinned layer 20 (Fig. 4); and a free layer 28 (Fig. 4, ¶ [0018], [0030]) on the barrier layer 22 (Fig. 4).  Liu further discloses a first inter-metal dielectric (IMD) layer 12 (Fig. 4) on the substrate 10, 11 (Fig. 4); a metal interconnection 16 (Fig. 4, ¶ [0031]: “copper 
	Regarding claim 10, the combination of Liu in view of Annunziata further discloses wherein top surfaces of the barrier layer 16 (Fig. 6G) and the spacer 48 (Fig. 6G) are coplanar (Fig. 6G) and Sandhu further discloses wherein the spacer 26 (Fig. 4) the second IMD layer 24 are coplanar (Fig. 4).  Regarding the limitation of the “free layer” being coplanar with the other features, note that Liu discloses in another embodiment (Fig. 9), wherein the free 14 (fig. 9) is coplanar with the barrier layer 16 (Fig. 4).  T Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teaching of Sandhu, and form the semiconductor memory device, and form the MTJ structure such that top surfaces of the free layer, the barrier layer, the spacer, and the second IMD layer are coplanar, because such a modification would have been obvious to try for the purpose of forming a planar top surface on the memory structure, and thus improving the deposition and reliability of the top electrode layer.
Regarding claim 11, Liu does not explicitly disclose wherein the top electrode layer contacts the spacer and the second IMD layer directly.  However, the embodiment of Fig. 6G of 
	Regarding claim 17, the combination of Liu, Annunziata, Toh and Sandhu further discloses wherein the barrier layer 16 (Fig. 7 of Liu) is extended to contact a top surface of the second IMD layer 26 (Fig. 7 of Liu).

Response to Arguments
Applicant’s arguments filed on February 4, 2021, have been considered but are moot in view of the new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the 





/ABUL KALAM/Primary Examiner, Art Unit 2829